DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
NOTICE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
NOTICE: This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Foti (US Pub/ 2013/0325940) in view of Bhargava et al. (US Pub. 2013/0083722, hereinafter “Bhargava”).
Regarding claims 1 and 20, Foti discloses a external communication system for a vehicle {Foti: Fig. 1: [0029]-[0030]; [0032]-[0035]: a cellular network as external infrastructure-based network 22 for providing wireless communication coverage for cell areas and a VANET for providing data relaying service to other devices within the cluster or immediate vicinity area}, comprising:
communication devices to be provided in the vehicle, the communication devices being configured to transmit and receive communication data between a server device and the vehicle via mutually different communication paths {Foti: Fig. 1, [0029]-[0030]; [0032]-[0034]: in-vehicle geo-messaging client 44 including first and second communication interfaces (46, 48) corresponding to a messaging relay controller 52 and a messaging controller 50}; and
a controller configured to control communication by the communication devices, wherein the communication devices comprise a first communication device (48), and an inter-vehicle communication device (46) {Foti: Fig. 1, [0029]-[0030]; [0032]-[0035]: geo-messaging server 32 as controller for controlling the first and second communication interfaces 46 and 48. Foti: first communication device 48 for coupling the geomessaging client 44 to the VANET 20-2, while second communication interface 46 coupled the geomessaging client 44 to the infrastructure-based network 22}, and 
when the inter-vehicle communication device is requested, [[from another vehicle]] (18, 36), to acquire communication data between the another vehicle and the server device {Foti: [0009]-[0011]; [0014]; [0033]; [0036]: server send solicit request to geomessaging clients to relay traffic message to other vehicle;  messaging client 44 communicates with server 32 to receive event notification message and messaging relay request}, the controller:
transmits communication data received by the first communication device (40) from the server device, from the inter-vehicle communication device to the another vehicle (36) {Foti: [0028]-[0029]: other vehicle (12-2) receiving traffic collision data from vehicle 12-1 via infrastructure-based messaging transmitted from server 32; the other vehicle (12-2) then emanated traffic collision data to surrounding vehicles (36) of another adhoc MANET group 34-2}, and
However, Foti fails to disclose the inter-vehicle communication device is requested, from another vehicle, to acquire communication data between the another vehicle and the server device; and
the controller transmits communication data received by the inter-vehicle communication device from the another vehicle, from the first communication device to the server device.
Bhargava discloses the inter-vehicle communication device is requested, from another vehicle ([0296]-[0297]), to acquire communication data between the another vehicle and the server device {Bhargava: Fig 3: [0062]-[0063]; [0066]; [0075]-[0077]: wireless device 103B having low signal strength requests in-vehicle wireless device (103A) to relay (hop-off) communication using non-cellular communication interface to communicate with the base station (i.e. server) 101}; and
the controller transmits communication data received by the inter-vehicle communication device from the another vehicle, from the first communication device to the server device {Bhargava: Fig 3: [0062]-[0063]; [0066]-[0072]; [0075]-[0080]: wireless devices 103B-D using non-cellular or short range communication as relay to communicate with primary wireless device 103A, which uses the cellular link to communicate with  base station 101}.
Similarly to Foti, Bhargava shares the same field of endeavor in developing vehicle adhoc communication network among the wireless devices; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Bhargava and Foti before him before the effective filing date of the claimed invention to initiate the cellular infrastructure-based communication from other vehicle as taught by Bhargava to Foti, as with the cellular infrastructure-based communication initiation, Foti wireless vehicle device can therefore initiate the infrastructure-based communication to directly communicate with base station server to improve the effectiveness of coverage {Bhargava: [0010]}.
Regarding Claim 2, Foti and Bhargava disclose the external communication system for a vehicle according to claim 1, wherein when the inter-vehicle communication device has received a search signal from the another vehicle, the controller transmits information on the vehicle as a response {Bhargava: Fig. 3: [0065]: wireless device sending search request S304-S305 to find a hopping off device}, when the inter-vehicle communication device has received a notification of backup start from the another vehicle, the controller makes a positive or refusal response in accordance with a status of the vehicle {Bhargava: Fig. 3: S305-S306, [0067]-[0068]: wireless device 103A receives search request and make a positive (Yes) or negative (No) response based on resource status of the wireless device 103A}, and when the inter-vehicle communication device has received a switching request from the another vehicle, the controller starts transmission and reception of the communication data between the another vehicle and the server device, as a backup communication device {Bhargava: Fig. 3: S308-S310, [0070]-[0072]: wireless device 103A accepts relaying request and start the relaying of communication data to the base station using own cellular interface as backup for requested wireless devices 103B-D}. 
Regarding Claim 3, Foti and Bhargava disclose the external communication system for a vehicle according 2, wherein the controller transmits, as the information on the vehicle, at least one of: a setting for use as a backup {Bhargava: Fig. 3: S308-S310, [0070]-[0072]: wireless device 103A provides permission to configure the non-cellular interface 211 for wireless devices (103B-103D) to communicate with base station 101}.
Regarding Claims 4 and 5, Foti and Bhargava disclose the external communication system for a vehicle according to claim 2, wherein the controller makes the positive or refusal response to the notification of backup start in accordance with the status of the vehicle that is determined based on at least one of a setting for use as a backup device, a state of communication resources of the vehicle, or whether backup for a different vehicle has been made {Bhargava: Fig. 3: S306, [0068]: wireless device 103A determines the backup status based on battery usage, bandwidth usage and pricing}.
Regarding Claims 6 and 7, Foti and Bhargava disclose the external communication system for a vehicle according to claim 4, wherein a first determination condition comprises (1) a setting for nonuse as a backup device {Bhargava: Fig. 3: S306, [0068]; Fig. 5: [0094]: determining the wireless device conditions based on multiple factors: the wireless device is a relay or a sink, battery life (1)}, (2) a second determination condition comprises a condition that a shortage or a prediction of the shortage in the communication resources of the host vehicle {Bhargava: Fig. 3: S306, [0068]; Fig. 5: [0094]: , signal strength of location, source of power, throughput, bandwidth}, (3) a third determination condition comprises a condition that the backup for the different vehicle has already been made {Foti: Fig. 2: [0043]-[0044]: when relay of the event notification  message is overlapped due to collocated vehicle in the same area, a selective client is chosen to perform the relaying task}, and when none of the first to third determination conditions is met, the controller makes the positive response to the notification of backup start, and otherwise, makes the refusal response to the notification of backup start {Bhargava: Fig. 5: S508, [0094]: based on above determined factors, wireless device decides to participate as router to whether refuse or accept request}.
Regarding Claims 8 and 9, Foti and Bhargava disclose the external communication system for a vehicle according to claim 6, wherein the controller re-determines the status of the vehicle after having made the refusal response to the notification of backup start, and when none of the first to third determination conditions is met, the controller makes the positive response again {Bhargava: Fig. 10: [0172]; [0174]: after completing relaying or routing all data in buffer, the controller return back to S1012 to re-determine the availability of the relay nodes for the next relaying round}.  
Regarding Claims 10 and 11, Foti and Bhargava disclose the external communication system for a vehicle according to claim 8, wherein when the controller attempts to communicate with the another vehicle by the inter-vehicle communication device and the another vehicle is communicable, the controller re-determines the status of the host vehicle {Bhargava: Fig. 10: [0172]; [0174]: after completing data in the buffer, the relaying or routing node re-determines new available relay nodes for the next round-robin continuous tasks}.
Regarding Claims 12, 13, 14 and 15, Foti and Bhargava disclose the external communication system for a vehicle according to claim 2, wherein the communication devices comprise a cellular communication device and a communication device for an intelligent transport system, together with the inter-vehicle communication device {Foti: Fig. 1: [0007]; [0009]-[0011]: Foti system is a cooperative Intelligent transport System embedded with VANET inter-vehicle communication}, and the controller transmits information on the cellular communication device, as information on the communication path of the communication device other than the inter-vehicle communication device {Bhargava: Figs. 3-4: [0065]-[0072]; [0066]-[0072]: when backup transmission is accepted, the communication is transmitted using cellular link between the basestation 101 and wireless device other than non-cellular link between two wireless devices}.
Regarding Claims 16, 17, 18 and 19, Foti and Bhargava disclose the external communication system for a vehicle according to claim 6, wherein the communication devices comprise a cellular communication device and a communication device for an intelligent transport system, together with the inter-vehicle communication device {Foti: Fig. 1: [0007]; [0009]-[0011]: Foti system is a cooperative Intelligent transport System embedded with VANET inter-vehicle communication}, and the controller transmits information on the cellular {Bhargava: Figs. 3-4: [0065]-[0072]; [0066]-[0072]: when backup transmission is accepted, the communication is transmitted using cellular link between the basestation 101 and wireless device other than non-cellular link between two wireless devices}.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Bowers et al. (US Patent 9558667) teaches a cooperative collision detection and transmission for vehicular network.
	Lei et al. (US Patent 10565874) teaches method and apparatus for cellular communication redirect and relay.
Tengler et al. (US 2010/0045481) teaches a vehicle information communication method through sending probe data to surrounding vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL P. TRAN whose telephone number is 571-270-1944 (FAX. 571-270-2944).  The examiner can normally be reached on Monday to Thursday 8:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.June 13, 2021

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        
/PAUL P TRAN/
Examiner, Art Unit 2649

June 13, 2021